Citation Nr: 1339377	
Decision Date: 12/02/13    Archive Date: 12/13/13

DOCKET NO.  10-29 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial compensable rating for right knee strain.

2.  Entitlement to an initial compensable rating for left knee strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Cherry, Counsel 


INTRODUCTION

The Veteran served on active duty from January 2003 to January 2009. 

This matter comes to the Board of Veterans' Appeals from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. VA later transferred jurisdiction of the Veteran's claim file to the VA RO in Portland, Oregon.

The issue of entitlement to service connection for allergic rhinitis (see January 2009 claim) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The weight of evidence reveals that since January 28, 2009, the right knee strain has not been manifested by flexion limited to 60 degrees, extension limited to 5 degrees, slight recurrent subluxation or lateral instability, or a semilunar cartilage impairment.

2.  The weight of evidence reveals that since January 28, 2009, the left knee strain has not been manifested by flexion limited to 60 degrees, extension limited to 5 degrees, slight recurrent subluxation or lateral instability, or a semilunar cartilage impairment.


CONCLUSIONS OF LAW

1.  Since January 28, 2009, the service-connected right knee strain does not meet the criteria for an initial compensable rating.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102. 3.159, 3.321, 4.3, 4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2013).

2.  Since January 28, 2009, the service-connected left knee strain does not meet the criteria for an initial compensable rating.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102. 3.159, 3.321, 4.3, 4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's claim arises from his disagreement with the initial evaluation of the disability on appeal following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In any event, VA provided the appellant in January 2009 correspondence Veterans Claims Assistance Act of 2000 (VCAA) notice in accordance with the decision in Quartuccio v. Principi, 16 Vet. App. 183 (2002), and Dingess v. Nicholson, 19 Vet. App. 473 (2006), as well as 38 U.S.C.A. §§ 5102, 5103, and 5103A and 38 C.F.R. § 3.159(b), (c), that informed the appellant of the information and evidence necessary to substantiate his claim for a higher initial rating; notice of which evidence, if any, the claimant is expected to obtain and submit, and which evidence will be retrieved by VA; notice of what evidence is necessary for establishing an effective date; and notice that he should provide any evidence in his possession that pertains to the claim.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording a VA examination.  The RO obtained the service treatment records and afforded the appellant VA examinations.  The Board notes that the VA examinations provided sufficient clinical findings so as to allow the Board to evaluate the severity of his service-connected disabilities.  In a November 2013 appellant's brief, the representative argued that the claimant "continues" to assert that his knee disabilities are more painful, that they continue to worsen in both pain and range of motion, and that have caused increased functional impairment.  The Board notes that by indicating that the Veteran "continues to assert," the representative appears to merely be reiterating the Veteran's previously submitted contention that his bilateral knee disability has progressively worsened since service, and not asserting that there has been a material worsening since the most recent VA examination in March 2013 so as to warrant a new exam.  In this regard, the representative presented no specific argument that a new examination is warranted and, in fact, argued that a higher rating is warranted based on the evidence of record.  For these reasons, the Board finds that a new examination is not warranted and that these examinations are adequate on which to base a decision.

Governing law and regulations

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the issues involve the assignment of an initial rating for a disability following the initial award of service connection for that disability, as is the case respect to the Veteran's claim for an increased initial rating, the entire history of the disability must be considered and, if appropriate, staged ratings may be applied.  Fenderson v. West, 12 Vet. App. 119 (1999).

Under 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010, traumatic arthritis is rated as degenerative arthritis which in turn is rated based upon the nature and extent of any limitation of motion.  If the limitation of motion of the joint involved is noncompensable, a rating of 10 percent is applicable.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, but with X-ray evidence of involvement of two or more major joints or two or more minor joint groups and occasional incapacitating exacerbations, a 20 percent evaluation is assigned.  With X-ray evidence of involvement of two or more major joints or two or more minor joint groups, a 10 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

With any form of arthritis, painful motion is an important factor.  It is the intent of the rating schedule to recognize actually painful, unstable or mal-aligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  A compensable evaluation under Diagnostic Code 5003 and 38 C.F.R. § 4.59 (for painful motion) is in order where arthritis is established by X-ray findings and no compensable limitation of motion of the affected joint is demonstrated.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991); see also VAOPCGPREC 9-98 (Aug. 14, 1998).  Where a compensable limitation of motion is demonstrated in the joint, the Lichtenfels rule is not applicable. 

For the purpose of rating disability due to arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45(f).

The normal range of motion for the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II (2012).
 
Leg flexion limited to 60 degrees warrants a noncompensable evaluation, and flexion limited to 45 degrees warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260.
 
Leg extension limited to 5 degrees warrants a noncompensable evaluation, and extension limited to 10 degrees warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2013).
 
VA General Counsel has held that separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under Diagnostic Code 5260 and a compensable limitation of extension under Diagnostic Code 5261, provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 09-04; 69 Fed. Reg. 59,990 (2004).  The basis for the opinion is that the knee has separate planes of movement, each of which is potentially compensable.  Id.
 
Under the criteria for impairment of the knee other than ankylosis, a 10 percent evaluation is assigned for slight recurrent subluxation or instability, and a 20 percent evaluation is assigned for moderate recurrent subluxation or instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2013).

Ankylosis is not shown in this case given that the Veteran is able to move both of knees in all possible planes of movement.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256 (2013).
 
Arthritis manifested by limitation of motion and instability of the knee are two separate disabilities, and a veteran may be rated separately for these symptoms.  See VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997) (when a claimant has arthritis and is rated under instability of the knee, those two disabilities may be rated separately under 38 C.F.R. § 4.71a, Diagnostic Codes 5003 or 5010 and Diagnostic Code 5257).

Under Diagnostic Code 5258, a 20 percent rating is warranted for a dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2013).

Under Diagnostic Code 5259, a 10 percent disability rating is warranted for a symptomatic removal of semilunar cartilage.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2013).

A 40 percent disability rating is warranted for nonunion of the tibia and fibula, with loose motion and a brace.  For a malunion of the tibia and fibula, 30, 20, and 10 percent disability ratings are warranted for marked, moderate, and slight knee or ankle disabilities, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2013).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor.  38 C.F.R. § 4.3.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.
 
Analysis

In the April 2009 rating decision, VA granted service connection for bilateral knee strain and assigned zero percent disability ratings under Diagnostic Code 5260 effective January 28, 2009.

VA X-rays revealed that in February 2009 the knees were normal and that in November 2012 the only abnormality was a bilateral mild lateral displacement of the patellae with nothing acute.  Therefore, consideration under Diagnostic Codes 5010 and 5003 is not warranted.

At a February 2009 VA examination, the Veteran denied any symptoms of giving way, locking, and dislocation.  The Board finds that the appellant is competent to report this lack of symptomatology and the Board finds him credible since this reporting is a statement against self-interest.  Posterior and anterior cruciate ligament stability tests, medial and lateral collateral ligament tests, and medial and lateral meniscus tests were normal bilaterally.  No subluxation was present in either knee.  There was no locking pain, genu recurvatum, or crepitus in either knee.  At a March 2013 VA examination, the appellant denied any locking.  Anterior instability (Lachman test) and posterior instability (posterior drawer test) were normal bilaterally.  Medial-lateral instability testing was normal bilaterally.  There was no evidence of or history of recurrent patellar subluxation/dislocation in either knee.  The March 2013 VA examiner stated that the Veteran had not had any meniscal disorders or surgical procedures for a meniscal disorder, to include meniscectomy.  Therefore, consideration under Diagnostic Codes 5257, 5258, and 5259 is not warranted and a separate rating cannot be granted pursuant to those diagnostic codes.

The March 2013 VA examiner stated that the Veteran does not have and has not ever had "shin splints" (medial tibial stress syndrome), stress fractures, chronic exertional compartment syndrome, or any other tibial or fibular impairment.  Thus, consideration under Diagnostic Code 5262 is not warranted.

Turning to range of motion, at the February 2009 VA examination, the range of motion in both knees was flexion to 140 degrees and extension to zero degrees.  At the March 2013 VA examination, the range of motion in both knees was flexion to 140 degrees or more and extension to zero degrees.  Therefore, a higher rating under Diagnostic Code 5260 (leg limitation of flexion) or a separate rating under Diagnostic Code 5261 (leg limitation of extension) is not warranted for either knee.

As to the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995)  and 38 C.F.R. §§ 4.40, 4.45, and 4.59, at the February 2009 VA examination, the Veteran reported that he had sharp pain in the knees from physical activity as well as stiffness, heat, and redness.  As noted above, the Board finds that the appellant is competent and credible as to the reporting of his symptomatology.  Physical examination revealed that there no signs of edema, effusion, weakness, tenderness, redness, heat, or guarding of movement in either knee prior to repetitive use.  In both knees, joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  

At the March 2013 VA examination, there was no pain on motion in either knee on the initial range of motion testing.  The Veteran was able to perform repetitive-use testing with three repetitions, and the range of motion in both knees remained flexion to 140 or more degrees and extension to zero degrees with the examiner separately specifically commenting that there was no additional limitation in range of motion of the knees following repetitive-use testing.  While the examiner stated that the appellant did have functional loss and/or functional impairment of the knees and lower legs, the examiner later stated there was no functional loss in either lower extremity.  Moreover, the examiner did not identify a specific functional loss or impairment from an extensive list of possible functional losses and impairments.  The examiner merely noted the claimant had tenderness or pain to palpation for joint line or soft tissues in both knees.  

The Board has considered the Veteran's complaints of pain, stiffness, heat, and redness, but gives greater weight to the negative findings on the VA examinations because these findings were made by a medical doctor and a physician assistant.  The appellant's complaints and the finding on the March 2013 VA examination of tenderness or pain to palpation for joint line or soft tissues in both knees are insufficient to warrant a compensable rating in either knee pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995) and 38 C.F.R. §§ 4.40, 4.45, and 4.59.

With regard to the applicability of 38 C.F.R. § 4.21 as raised by the representative in the November 2013 appellant's brief, the Board in its Deluca and 38 C.F.R. §§ 4.40, 4.45, and 4.59 analysis above has considered coordination of the rating with impairment of function to determine whether there are sufficient findings to warrant a compensable rating in either knee.  Therefore, a higher rating is not warranted pursuant to 38 C.F.R. § 4.21.

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities - pain but no limitation of flexion or objective evidence of instability- with the established criteria shows that the rating criteria reasonably describe the level and symptomatology thereof.  The criteria specifically provide for evaluation of the disability based upon limitation of flexion, and they practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected disability.  See 38 C.F.R. § 4.1.

Although the Veteran reported in his July 2010 VA Form 9 that he quit his most recent job in part because of his knee pain, he has not claimed that he is unemployable because of his knees.  In fact, he has indicated that he is currently a college student.  The Board does not believe that he has raised a claim for a total disability rating based on individual unemployability (TDIU).  Accordingly, the Board concludes that the issue of TDIU has not been raised in this case.

In summary, for the reasons and bases set forth above, the Board concludes that the most credible and probative evidence weighs strongly against findings that initial compensable ratings for bilateral knee strain since January 28, 2009, are warranted.  Therefore, the preponderance of the evidence is against the claims, and they are denied.



ORDER

Entitlement to an initial compensable rating for right knee strain is denied.

Entitlement to an initial compensable rating for left knee strain is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


